Ludeling, C. J.
This is an appeal from an order of seizure and sale. The only question for decision is, was there sufficient authentic evidence to authorize the fiat? We think not. The act of mortgage and notes purport to be executed by Charles de Hault de Lassus as-agent of Miss Blanque. There is no proof of this agency in the record'. 12 R. 238, Dosson, curator v. Sanders; 1 R. 407; 2 An. 491.
It is therefore adjudged that the order of seizure and sale be annulled, and that the appellee pay costs of this appeal.